              Case 2:20-cr-00107-JCC Document 137 Filed 08/10/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0107-JCC
10                              Plaintiff,                    ORDER
11          v.

12   HUMBERTO LOPEZ RODRIGUEZ and
     CARLOS CARRILLO-LOPEZ,
13
                                Defendants.
14

15
            This matter comes before the Court on the parties’ joint motion to continue the trial date
16
     and pretrial motions deadline (Dkt. No. 135). Defendants are charged by superseding indictment
17
     with conspiracy to distribute controlled substances, possession of controlled substances with
18
     intent to deliver, possession of firearms in furtherance of a drug trafficking crime, and related
19
     crimes. (See Dkt. No. 114.) Trial is currently scheduled for August 23, 2021. (Dkt. No. 103.) In
20
     July 2021, the Court granted Defendant Carlos Carrillo-Lopez’s counsel’s motion to withdraw.
21
     (Dkt. No. 130.) New counsel was appointed for Mr. Carrillo-Lopez on July 23, 2021. (Dkt. No.
22
     133.) The parties now ask the Court to continue the trial date to December 13, 2021 and the
23
     pretrial motions deadline to November 15, 2021. (Dkt. No. 135 at 1, 3.) The parties agree that
24
     this case is complex; the Government has produced a large amount of discovery in this matter;
25
     and new defense counsel requires additional time to review the discovery, conduct follow-up
26


     ORDER
     CR20-0107-JCC
     PAGE - 1
              Case 2:20-cr-00107-JCC Document 137 Filed 08/10/21 Page 2 of 3




 1   investigation if necessary, determine whether pretrial motions should be filed, and prepare a

 2   defense. (Id. at 3.) Defendants have executed speedy trial waivers through December 31, 2021.

 3   (Dkt. Nos. 134, 136.)

 4          Having thoroughly considered the motion and the relevant record, the Court FINDS that

 5   the ends of justice served by granting the requested continuance outweigh the best interests of

 6   Defendants and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this

 7   finding are:

 8          1. Taking into account the exercise of due diligence, the failure to grant a continuance

 9              would deny counsel for Mr. Carrillo-Lopez the reasonable time necessary for

10              effective preparation, see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in

11              a miscarriage of justice, see 18 U.S.C. § 3161(h)(7)(B)(i).

12          2. This case is sufficiently complex that it is unreasonable to expect adequate

13              preparation for trial within the time limits established by the Speedy Trial Act. See 18

14              U.S.C. § 3161(h)(7)(B)(ii).

15          3. The time between the date of this order and the new trial date is a reasonable period

16              of delay and is necessary to provide counsel for Mr. Carrillo-Lopez adequate time to

17              prepare for trial.

18          The Court also holds that the duration of this continuance is excluded from Mr. Lopez
19   Rodriguez’s Speedy Trial calculation because it is “a reasonable period of delay” within the

20   meaning of 18 U.S.C. § 3161(h)(6).

21          Accordingly, the Court ORDERS:

22          1. The August 23, 2021 jury trial is CONTINUED to December 13, 2021 at 9:30 a.m.

23          2. The August 4, 2021 pretrial motions deadline is CONTINUED to November 1, 2021.

24          3. The period from the date of this order until December 13, 2021 is an excludable time

25              period under 18 U.S.C. § 3161(h)(7)(A) with respect to Mr. Carrillo-Lopez and under

26              18 U.S.C. § 3161(h)(6) with respect to Mr. Lopez Rodriguez.


     ORDER
     CR20-0107-JCC
     PAGE - 2
             Case 2:20-cr-00107-JCC Document 137 Filed 08/10/21 Page 3 of 3




 1         DATED this 10th day of August 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR20-0107-JCC
     PAGE - 3
